Title: From Alexander Hamilton to William C. Bentley, 4 November 1799
From: Hamilton, Alexander
To: Bentley, William C.


          
            Sir:
            NY. Nor. 4th. 1799
          
          The arrangement of the Company officers of your regiment has been confirmed by the Executive.
          I am informed by the Secretary of War that the Pay Master General did not intend to demand the new forms of Rolls as a preliminary to the payment of the troops, and that it is optional with the several Colonels to proceed upon the old forms as before those lately—— as far as relates to the past, will be deemed sufficient.
          Mess McCall and Powell have been appointed Lieutenants in your regiment.
          With great consideration.
          Col. Bentley—
        